Citation Nr: 0015740	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-01 934A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for hidradenitis with 
cellulitis of the lower extremities, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
February 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the RO which granted an increased rating, 
from noncompensable to 10 percent, for a low back strain, and 
which denied an increase in a noncompensable rating for a 
skin condition described as hidradenitis with cellulitis of 
the lower extremities.  In August 1998, the RO increased the 
rating for the low back disability to 20 percent, and 
increased the rating for the skin condition to 10 percent.  

In January 1999, the Board remanded the claims to the RO for 
further development.

In February 2000, the RO increased the rating for the skin 
condition to 30 percent.  

The veteran has not indicated he is satisfied with the 
assigned increased ratings for the service-connected low back 
and skin disorders.  Thus, the claims for increased ratings 
are still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
including lumbosacral strain and arthritis of the lumbosacral 
spine, produces severe limitation of motion of the lumbar 
spine. 

2.  The veteran's service-connected skin disorder, including 
hidradenitis and cellulitis, involves lesions of multiple 
areas of the body (such as the scalp, axillae, groin, and 
legs) and there are ulcerations, extensive exfoliation, and 
crusting, and the skin condition can be considered 
exceptionally repugnant.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5295 (1999).

2.  The criteria for a 50 percent rating for a skin disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Code 7806 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from January 1980 to 
February 1984.  His service medical records show that in 
November 1981, he reported for treatment stating he fell on 
his back while playing basketball.  He was diagnosed as 
having mechanical low back pain.  Subsequent medical reports 
show he continued to complain of low back pain and that he 
re-injured his back in September 1983.  The assessment was 
low back syndrome with history of muscle spasm.  The service 
medical records also show the veteran received extensive 
treatment for skin problems and diagnoses included dissecting 
folliculitis and hidradenitis suppurativa.  The records show 
various areas of the body were involved with the skin 
condition, including the scalp and a lower extremity.

Post-service medical reports from 1984 show the veteran 
complained of low back pain and was diagnosed as having a 
chronic low back strain.  Other reports show the veteran was 
treated for hidradenitis.  In March 1984, he underwent 
excision of axillary hidradenitis.  The March 1984 hospital 
report reveals he had a past history for multiple incisions 
and drainage of axillary hidradenitis, posterior scalp 
hidradenitis, and left lower extremity hidradenitis.  VA 
examination in August 1984 show diagnoses of cellulitis of 
both legs, hidradenitis, and chronic low back strain.

In July 1984, the RO granted service connection for 
hidradenitis, assigning a noncompensable rating (in addition 
to a temporary total convalescent rating).

In November 1984, the RO granted service connection for a 
chronic low back strain and assigned a 10 percent rating.  
The RO also determined that the service connected skin 
condition included both hidradenitis and cellulitis of the 
lower extremities, and the condition was rated 10 percent.

In a February 1986 decision, the RO continued the assigned 10 
percent rating for chronic low back strain, and reduced the 
rating for hidradenitis with cellulitis of the lower 
extremities to a noncompensable level.  In March 1987, the RO 
reduced the rating for the service-connected low back strain 
to a noncompensable level.  

In February 1993, the veteran filed claims for increased 
ratings for the service-connected low back strain and for 
hidradenitis with cellulitis of the lower extremities.

A March 1993 VA skin examination revealed the veteran had 
skin lesions over the scalp, the right groin, and both legs.  
He also had an infected sebaceous gland of the scalp and 
lower extremities.  The lesions were those of multiple cyst 
formation 5 mm to 10 mm in diameter, infected with purulent 
discharge, especially over the right groin.  There was no 
nervous manifestation.  Color photographs were taken.  The 
diagnoses were generalized cyst formation, infected sebaceous 
cyst of the scalp and right groin, and hyperpigmented skin of 
the lower leg without infection.

On March 1993 VA spine examination, the veteran complained of 
lower back pain which radiated to both lower extremities.  
Physical examination revealed no postural abnormalities.  
There was no fixed deformity.  He had spasm of the 
musculature of the back, both left and right.  His range of 
motion was forward flexion to 50 degrees, backward extension 
to 0 degrees, left lateral flexion to 5 degrees, right 
lateral flexion to 8 degrees, left rotation to 35 degrees, 
and right rotation to 45 degrees.  There was objective 
evidence of pain on motion.  There was no neurological 
deficit.  March 1993 X-ray studies of the lumbar spine were 
normal.  The diagnosis was back pain of the thoracolumbar 
spine radiating to both lower extremities.

In August 1993, the RO granted an increased rating to 10 
percent for the service-connected chronic low back strain.  
The RO continued the noncompensable rating for hidradenitis 
with cellulitis of the lower extremities.

In January 1994, the veteran underwent a resection of the 
scalp with local advancement flap.  In March 1994, he 
underwent a scalp reduction.  These procedures were for 
treatment of dissecting cellulitis of the scalp.

On August 1998 VA examination of the spine, the veteran 
complained of stiffness, painful range of motion, and 
interrupted sleep due to his back disorder.  He stated he had 
pain on and off all day long.  He reported that sitting too 
long aggravated his back condition and that moving around 
helped relieve his pain.  The examiner stated that during 
flare-ups the veteran had decreased range of motion and 
additional pain.  The veteran stated he worked in a laundry 
depot and that he had missed time off of work due to low back 
pain.  Physical examination revealed the veteran ambulated 
slowly and carefully.  He had an antalgic gait.  His range of 
motion was flexion to 30 degrees, extension to 15 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 35 degrees.  Forward flexion was most painful to 
the veteran.  The examiner stated the limits of the range of 
motion were where pain began.  The examiner also stated the 
veteran had bilateral thigh spasms with active range of 
motion.  His strength was 5/5.  He had no muscle atrophy.  
The lumbar spine was not tender to direct 
palpation/percussion but was painful with actual range of 
motion.  Under the section for postural abnormalities, fixed 
deformities, the examiner noted the veteran had slightly 
forward flexed lumbar posture.  The musculature of the back 
was firm with no spasms.  Deep tendon reflexes were normal, 
and straight leg raising was negative while sitting, lying, 
and when supine.  The diagnoses were lumbosacral strain, 
degenerative joint disease, and severe degeneration of the 
sacroiliac joints.

August 1998 X-ray studies of the lumbosacral spine revealed 
minimal posterior spurring of L4 and L5 and marked narrowing 
to obliteration of the sacroiliac joints.  The radiologist 
stated that ankylosing spondylitis or Reiter's disease had to 
be considered.

On August 1998 VA skin examination, the veteran complained of 
pustule which was moist and itchy.  Physical examination 
revealed that in the groin folds he had draining.  Mild groin 
lymphadenopathy was noted.  On the left lateral thigh he had 
pustule which was ripe and ready to drain.  The posterior 
lower left calf had a 8 x 11 cm area darkly pigmented but 
dry.  It appeared the left lower calf was the most recent 
area of pustular outbreak.  The anterior and posterior of the 
left lower leg appeared as though he had undergone skin 
grafting but the areas were actually scattered cysts and 
local exfoliation.  Under the section titled associated 
systemic or nervous manifestation, the examiner noted the 
veteran complained of pruritus and that there was some minor 
evidence of scratching.  The diagnosis was chronic 
hidradenitis, currently active in the left lower extremity 
and groin.

In August 1998, the RO granted an increased rating to 20 
percent for a chronic low back strain, and granted an 
increased rating to 10 percent for hidradenitis with 
cellulitis of the lower extremities.

A December 1998 VA outpatient treatment report reveals the 
veteran complained of pain in the back as well as pain in 
other joints.  He stated he had morning stiffness, lasting 
approximately 20 minutes.  Physical examination of the 
musculoskeletal system was remarkable for no synovitis.  His 
lumbosacral spine range of motion was somewhat limited.  
Examination of the skin showed a draining wound in his right 
scrotal area.  The diagnosis was reactive arthritis (Reiter's 
syndrome).

A mid March 1999 examination of the lower extremities by 
Robert L. Volosky, M.D. revealed a right posterior calf 
weeping lesion with an erythematous rim with edema of the 
edge and hyperpigmentation of the middle, with skin flaking 
and multiple punctate areas of weeping yellow fluid.  The 
impression was recurrent lower extremity skin lesion with 
secondary Pseudomonas aeruginosa infection and cellulitis at 
the edge. 

In March 1999, Tracy L. Prizant, M.D. stated he treated the 
veteran the day prior due to complaints of recurrent 
infection of the legs.  He noted the veteran reported having 
skin problems several times in the past and that his problems 
generally responded to medication but had resisted such 
treatment this time.  Dr. Prizant stated that examination 
revealed a round well demarcated purple erosive plaques with 
serosanguineous drainage on the right posterior tibial area.  
On the left posterior tibial area there was evidence of 
cubiform scarring from previously healed lesions.  The 
diagnosis was ecthyma which was resistant to conventional 
antimicrobial therapy.

From March 1999 to approximately June 1999, the record shows, 
the veteran was treated for a skin condition variously 
diagnosed as an acute pyodermatous inflammatory reaction, 
ecthyma, and pyoderma gangrenosum of the lower extremities.  
The area was noted to be scaly, hyperpigmented, and plaque-
like.  A private physician stated in a March 1999 letter that 
the veteran was off work from March 1999 to April 1999 due to 
a severe leg infection.

During a July 1999 VA skin examination, the veteran gave a 
history of hidradenitis suppurativa and lesions, which came 
and went, of the legs, arms, axillae, groin, and scalp.  He 
stated his lesions occasionally drained and that he was 
treated with various antibiotics.  He stated there had been 
no improvement of his skin condition in the past several 
years.  The examiner noted the veteran's skin problems were 
etiologically related to the service-connected hidradenitis 
and cellulitis of the lower extremities.  Examination of the 
scalp showed scarring and cyst formation.  There was axillary 
scarring and cyst formation.  There were also erythematous 
macules and papules on the chest.  There was ulceration in 
the groin.  There was currently no drainage.  There was a 
large area of brawny, dark, crusting skin on the right lower 
leg.  There were no associated systemic or nervous 
manifestations.  Hidradenitis suppurative and eczema were 
diagnosed.

In February 2000, the RO increased the rating for a skin 
disorder to 30 percent.

II.  Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

A.  Increased rating for a low back disorder

The veteran' low back disability is currently rated 20 
percent under Code 5295, lumbosacral strain.  Lumbosacral 
strain is rated 20 percent disabling when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

VA examination in March 1993 revealed the veteran had spasm 
of the musculature of the back.  However, he had no postural 
abnormalities and no fixed deformity.  On August 1998 VA 
examination, the lumbar spine was not tender to direct 
palpitation/percussion.  The musculature of the back was firm 
with no spasm.  He had a slightly forward flexed lumbar 
posture.  The Board finds that although reports show periodic 
muscle spasms of the lumbar area, the presence of muscle 
spasm is contemplated in a 20 percent rating currently 
assigned under Code 5295.  While the veteran has been noted 
to have a slightly forward flexed posture, there is no 
medical evidence showing he has listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, or loss of lateral spine motion.  
Thus, the evidence supports no more than a 20 percent rating 
under Code 5295.  Signs of severe lumbosacral strain, as 
required for a higher rating, are not evident.

The veteran's low back disability also includes arthritis, 
and such is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  Moderate limitation of motion 
of the lumbar segment of the spine warrants a 20 percent 
rating.  A 40 percent rating requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.  Medical reports from 
1993 to 1998 show the veteran has limitation of the lumbar 
spine, with pain.  On VA examination in 1993, the veteran 
could flex forward to 50 degrees.  He had left rotation to 35 
degrees and right rotation to 45 degrees.  Some motions were 
more limited.  He had backward extension of 0 degrees, left 
lateral flexion to 5 degrees, and left lateral flexion to 8 
degrees.  On a 1998 VA examination, there was flexion to 30 
degrees, extension to 15 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral rotation to 35 degrees.  The 
evidence shows the veteran's limitation of motion of the low 
back generally ranges from moderate to severe.  Taking into 
consideration his complaints of pain on motion and flare-ups, 
and with application of the benefit-of-the-doubt rule, the 
Board finds the veteran's limitation of motion of the lumbar 
spine is severe in degree.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, the next higher rating of 40 percent is 
warranted for the service-connected low back disorder under 
Code 5292.

A rating higher than 40 percent for the low back disability 
would require unfavorable ankylosis of the lumbar spine 
(38 C.F.R. § 4.71a, Code 5289) or pronounced intervertebral 
disc syndrome (38 C.F.R. § 4.71a, Code 5293).  The veteran 
has neither condition, let alone to the degree required for a 
rating higher than 40 percent.  Thus, a rating in excess of 
40 percent for the low back disability is not in order.

B.  Increased rating for a skin disorder

The veteran's service-connected skin disorder, including 
hidradenitis and cellulitis, is rated by analogy (38 C.F.R. 
§ 4.20) under Code 7806, eczema.  He is assigned a 30 percent 
rating under this code.  Eczema is to be rated 30 percent 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.

Medical reports from 1993 to 1999 show the veteran has 
extensive lesions over multiple areas such as the scalp, 
axillae, groin, and legs.  The affected areas variously 
involve purulent discharge, exfoliation, itching, 
hyperpigmentation, and flaky skin with punctate areas of 
weeping yellow fluid.  At times, his skin disorder has 
involved infection.  In 1994 he underwent scalp surgery for 
related skin problems.  Most recently, in 1999, he was noted 
to have ulceration in the groin area.  In 1999 he missed 
approximately one month of work due to a skin infection 
involving the legs.  

The medical reports and the photographs indicate the skin 
condition is manifested by ulcerations, extensive 
exfoliation, and crusting, and the skin condition can be 
considered exceptionally repugnant.  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the evidence depicts a disability picture which 
most approximates the criteria for the next higher 50 percent 
rating.  38 C.F.R. § 4.7.  Thus an increased rating to this 
level is warranted.  


ORDER

An increased rating to 40 percent for the service-connected 
low back disorder is granted.

An increased rating to 50 percent for the service-connected 
skin disorder is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

